Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUO et al. (US Patent Application Publication no. 2022/0060684) in view of Furht et al. (US Patent no. 11516502).

Regarding claim 1, Luo discloses a method of decoding an encoded video bitstream using at least one processor (See LUO Abstract, Fig. 3A decoder 302), the method comprising: obtaining a video coding layer (VCL) network abstraction layer (NAL) unit (See Abstract); determining whether the VCL NAL unit is a first VCL NAL unit of a picture unit (PU) containing the VCL NAL unit (See LUO [0004]-[0005]); based on determining that the VCL NAL unit is the first VCL NAL unit of the PU, determining whether the VCL NAL unit is a first VCL NAL unit of an access unit (AU) containing the PU (See LUO [0010]-[0012]); and based on determining that the VCL NAL unit is the first VCL NAL unit of the AU, determining that one or more conditions of a plurality of conditions are true (See LUO [0112], the plurality of conditions comprising: (1) a first value of nuh_layer_id of the VCL NAL unit is less than or equal to a second value of nuh_layer _id of a previous picture in decoding order (See LUO [0112] and [0148])
(2) a first value of ph_pic_order_cnt_lsb of the VCL NAL unit differs from a second value of phpic_order_cntlsb of the previous picture in decoding order (See LUO [0149]), and
 (3) a first picture order count value derived for the VCL NAL unit differs from a second picture order count value of the previous picture in decoding order; and based on the determining that the one or more conditions are true, decoding the AU based on the VCL NAL unit (See LUO [0112], [0147] and [0173]); wherein based on a value of all_pic_coding_info_present_in_ph_flag indicating that all picture coding information is present in a picture header, a plurality of flags corresponding to the picture coding information are not signaled (See LUO [0145], [0202], [0251] and [0260]).
	It is noted that LUO is silent about a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag.
	However, Furht teaches decoding an encoded video bitstream wherein a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag (See Furht col. 3, lines 18-37, col. 6, lines 28-47 and table of col. 9, lines “if( ( pps_weighted_pred_flag | | pps_weighted_bipred_flag ) && rpl_info_in_ph_flag )” .
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LUO’s method of decoding an encoded video bitstream to incorporate Furht’s teachings wherein a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag. The motivation for performing such a modification in LUO is to accurately synthesize images from previously transmitted/stored in order to improve compression efficiency.

As per claim 8, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of LUO and Furht further discloses a memory configured to store program code, and one processor configured to read the program code and operate as instructed by the program code (See LUO [0006] and [0008]).

As per claim 15, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of LUO and Furht further discloses a non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream (See LUO [0009] and [0012]).


6.	Claims 1-3, 8-10, 15-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication no. 2014/0092994) in view of Deshpande (US Patent Application Publication no. 2020/0154144), and LUO et al. (US Patent Application Publication no. 2022/0060684), and further in view of Furht et al. (US Patent no. 11516502).

Regarding claim 1, Wang discloses a method of decoding an encoded video bitstream using at least one processor (See Wang [0029]), the method comprising: obtaining a video coding layer (VCL) network abstraction layer (NAL) unit (See Wang [0078]) determining whether the VCL NAL unit is a first VCL NAL unit of a picture unit (PU) containing the VCL NAL unit (See Wang [0078] and  [0161]); based on determining that the VCL NAL unit is the first VCL NAL unit of the PU, determining whether the VCL NAL unit is a first VCL NAL unit of an access unit (AU) containing the PU (See Wang [0122] and [0160]); and based on determining that the VCL NAL unit is the first VCL NAL unit of the AU, decoding the AU based on the VCL NAL unit (See Wang [0089]).
	It is noted that Wang is silent about the determining that one of the following conditions are true based on the VCL NAL units as specified in the newly amended claims:
 (1) a first value of nuh_layer_id of the VCL NAL unit is less than or equal to a second value of nuh_layer_ id of a previous picture in decoding order,
 (2) a first value of ph_pic_order_cnt_lsb of the VCL NAL unit differs from a second value of ph_pic_order_cnt_lsb of the previous picture in decoding order, and
(3) a first picture order count value derived for the VCL NAL unit differs from a second picture order count value of the previous picture in decoding order; and decoding the AU based on the VCL NA L unit.
	However, Deshpande discloses a method of decoding an encoded video bitstream including 
determining that one of the following conditions are true based on the VCL NAL units as specified in the newly amended claims:
 (1) a first value of nuh_layer_id of the VCL NAL unit is less than or equal to a second value of nuh_layer_ id of a previous picture in decoding order,
 (2) a first value of ph_pic_order_cnt_lsb of the VCL NAL unit differs from a second value of ph_pic_order_cnt_lsb of the previous picture in decoding order, and
(3) a first picture order count value derived for the VCL NAL unit differs from a second picture order count value of the previous picture in decoding order; and decoding the AU based on the VCL NA L unit See Deshpande [0112], [0114]-[0116] 
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Wang’s method of decoding an encoded video bitstream to incorporate Deshpande’step of determining that one of the following conditions are true based on the VCL NAL units as specified in the newly amended claims:
 (1) a first value of nuh_layer_id of the VCL NAL unit is less than or equal to a second value of nuh_layer_ id of a previous picture in decoding order,
 (2) a first value of ph_pic_order_cnt_lsb of the VCL NAL unit differs from a second value of ph_pic_order_cnt_lsb of the previous picture in decoding order, and
(3) a first picture order count value derived for the VCL NAL unit differs from a second picture order count value of the previous picture in decoding order; and decoding the AU based on the VCL NA L unit.
	The motivation for performing such a modification in Wang is to provide a decoding method and apparatus capable of receiving the video bitstream that includes a plurality of different layers.
	It is further noted that the combination of Wang and Deshpande is silent about determining that one or more conditions of a plurality of conditions are true, and based on the determined that the one or more conditions are true, decoding the AU based on the VCL NAL unit.
	However, LUO teaches determining that one or more conditions of a plurality of conditions are true, and based on the determined that the one or more conditions are true, decoding the AU based on the VCL NAL unit (See LUO [0112]-[0115], and [0147]-[01148]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the decoding steps of the combination of Wang and Deshpande to incorporate LUO’s teachings to determine that one or more conditions of a plurality of conditions are true, and based on the determined that the one or more conditions are true, decoding the AU based on the VCL NAL unit.  The motivation for performing such a modification in the combination of Wang and Deshpande is to provide higher coding efficiency based on the newest coding standard.
It is further noted that the combination of Wang and Deshpande is silent about wherein based on a value of all_pic_coding_info_present_in_ph_flag indicating that all picture coding information is present in a picture header, a plurality of flags corresponding to the picture coding information are not signaled.
However, LUO teaches an encoding/decoding method wherein based on a value of all_pic_coding_info_present_in_ph_flag indicating that all picture coding information is present in a picture header, a plurality of flags corresponding to the picture coding information are not signaled (See LUO [0145], [0202], [0251] and [0260]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Wang and Deshpande to incorporate the teachings of LUO in the encoding/decoding method wherein based on a value of all_pic_coding_info_present_in_ph_flag indicating that all picture coding information is present in a picture header, a plurality of flags corresponding to the picture coding information are not signaled.  The motivation for performing such a modification in the proposed combination is to provide better coding efficiency.
It is noted finally that the combination of Wang, Deshpande and LUO is silent about a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag.
	However, Furht teaches decoding an encoded video bitstream wherein a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag (See Furht col. 3, lines 18-37, col. 6, lines 28-47 and table of col. 9, lines “if( ( pps_weighted_pred_flag | | pps_weighted_bipred_flag ) && rpl_info_in_ph_flag )” .
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LUO’s method of decoding an encoded video bitstream to incorporate Furht’s teachings wherein a plurality of flags corresponding to the picture coding information are not signaled in a picture parameter set corresponding to the picture header, and wherein the plurality of flags comprises at least one from among rpl info in-ph_flag, and wp_info_in_ph_flag. The motivation for performing such a modification in LUO is to accurately synthesize images from previously transmitted/stored in order to improve compression efficiency.


As per claim 8, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Wang, Deshpande, LUO and Furht further discloses a memory configured to store program code, and one processor configured to read the program code and operate as instructed by the program code (See Wang [0037]-[0039]).

As per claim 15, most of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, In addition, the combination of Wang, Deshpande, LUO and Furht further discloses a non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream (See Wang [0037]-[0039]).

As per claims 2, 9 and 16, most of the limitations of these claims have been noted in the above rejection of claims 1, 8 and 15. In addition,  the combination of Wang, Deshpande, LUO and Furht further discloses wherein the VCL NAL unit is determined to be the first VCL NAL unit of the PU based on determining that the VCL NAL unit is a first VCL NAL unit following a picture header NAL unit (See Wang 0127] and [0223]).

As per claims 3, 10 and 17, most of the limitations of these claims have been noted in the above rejection of claims 1, 8 and 15.  In addition,  the combination of Wang, Deshpande, LUO and Furht Wang further discloses wherein the VCL NAL unit is determined to be the first VCL NAL unit of the PU based on determining that a flag in the VCL NAL unit is set to indicate that a picture header is included in a slice header included in the VCL NAL unit (See Wang [0127]).


7.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication no. 2014/0092994) in view of Deshpande (US Patent Application Publication no. 2020/0154144), LUO et al. (US Patent Application Publication no. 2022/0060684) and Furht et al. (US Patent no. 11516502) as applied to claims 1, 8 and 15 above, and further view of Hendry et al. (US Patent Application Publication no. 2016/0373771).

As per claims 4, 11 and 18, most of the limitations of these claims have been noted in the above rejections of claims 1, 8 and 15.  
It is noted that the combination of Wang, Deshpande, LUO and Furht is silent about wherein the VCL NAL unit is determined to be the first VCL NAL unit of the AU based on determining that the VCL NAL unit is the first VCL NAL unit of the PU, and determining that a layer identifier of the VCL NAL unit is less than a layer identifier of a previous picture.
	However, Hendry teaches wherein the VCL NAL unit is determined to be the first VCL NAL unit of the AU based on determining that the VCL NAL unit is the first VCL NAL unit of the PU, and determining that a layer identifier of the VCL NAL unit is less than a layer identifier of a previous picture (See Hendry [0065], [0067]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Wang’s VCL NAL of the combination of  Wang, Deshpande, LUO and Furht to incorporate Hendry’s teachings wherein VCL NAL unit is determined to be the first VCL NAL unit of the AU based on determining that the VCL NAL unit is the first VCL NAL unit of the PU, and determining that a layer identifier of the VCL NAL unit is less than a layer identifier of a previous picture.  The motivation for performing such a modification in the combination of Wang and Deshpande is to provide different layers to be coded using a multi-standard codec.

8.	Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication no. 2014/0092994) in view of Deshpande (US Patent Application Publication no. 2020/0154144), LUO and Furht et al. (US Patent no. 11516502) as applied to claims 1, 8 and 15 above, and further in view of Hannuksela (US Patent Application Publication no. 2016/0212439).

Regarding claims 5-6, 12-13 and 19, most of the limitations of these claims have been noted in the above rejection of claims 1, 8 and 15.
	It is noted that the combination of Wang, Deshpande, LUO and Furht is silent determining picture order count of the VCL NAL is either different from a picture order count of a previous picture or the picture order count of the VCL NAL is different from a least significant bit of a picture order count of a previous picture.
	However, Hannuksela teaches decoding an encoded video bitstream using at least one processor including determining picture order count of the VCL NAL is either different from a picture order count of a previous picture or the picture order count of the VCL NAL is different from a lest significant bit of a picture order count of a previous picture (See Hannuksela  [0210]-[0213]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the decoding step of the  combination of Wang, Deshpande, LUO and Furht to incorporate the teachings of Hannuksela to determine a picture order count of the VCL NAL is either different from a picture order count of a previous picture or the picture order count of the VCL NAL is different from a lest significant bit of a picture order count of a previous picture.  The motivation for performing such a modification is because the in HEVC, an access unit (AU) may be defined as a set of NAL units that are associated with each other according to a specified classification rule (See Hannulsela [0209]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424